Citation Nr: 1140242	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  97-29 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral macular degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in part, denied the Veteran's claim for service connection for bilateral macular degeneration.

In January 2000, the Veteran testified during a personal hearing at the RO; a transcript of that hearing is associated with the claims file. 

In July 2000, the Veteran testified at a Travel Board hearing before a Veterans Law Judge in Los Angeles, California; a transcript of that hearing is associated with the claims file.

In November 2000, this matter was previously remanded by the Board for further evidentiary development.  The requested development was completed and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for macular degeneration so that he is afforded every possible consideration.  

As noted above, in July 2000, the Veteran testified at a personal hearing sitting at the RO before a Veterans Law Judge Board Member.  The Veterans Law Judge that conducted that hearing is no longer employed by the Board.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.7007 (2011).  Accordingly, by September 2011 letter, the Veteran was notified that the Veterans Law Judge who conducted his Travel Board hearing in July 2000 is no longer employed by the Board.  The letter further offered the Veteran an opportunity to testify at an additional hearing if he so wished.  See 38 C.F.R. § 20.717 (2011). 

In September 2011, the Veteran requested an additional Travel Board hearing before a Veterans Law Judge sitting at the RO.  In order to afford the Veteran due process, to include the opportunity to appear before a Veterans Law Judge for a personal hearing, this case must be remanded so that an appropriate hearing may be scheduled.  

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, this case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge Board Member sitting at the RO in Los Angeles, California at the earliest available opportunity in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



